Citation Nr: 0611114	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  00-01 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery 
disease, status post coronary bypass graft times two.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1956 to March 
1987.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a November 1998 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.  


FINDING OF FACT

The veteran's coronary artery disease, status post coronary 
bypass graft times two, is not etiologically related to 
active service.


CONCLUSION OF LAW

The criteria for service connection for coronary artery 
disease, status post coronary bypass graft times two, have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

The veteran contends that his coronary artery disease, status 
post coronary bypass graft times two, is directly 
attributable to his high cholesterol levels during active 
service as a result of unhealthy food provided by the 
military.  He asserts that elevated cholesterol levels led to 
arterial blockage, resulting in a heart attack and dual 
bypass operation.  He contends that this blockage occurred 
over a period of years during active service.  He also 
indicates that he continues to suffer from elevated 
cholesterol, for which he is under medication.  See January 
2000 VA Form 9; Statements in Support of Claim dated February 
1998, January 2000, November 2001, April 2002, November 2002, 
March 2004, March 2005 and February 2006.  

The veteran's service medical records are devoid of 
complaints of, or treatment for, coronary artery disease or 
any other cardiovascular disease.  A November 1985 annual 
examination report reveals that the veteran was advised of 
hyperlipidemia, but no angina was noted.  Prior to this exam, 
the veteran denied suffering any heart problems.  See 
February 1985 health record.  He also denied having suffered 
or then-suffering from heart trouble, palpitation or pounding 
heart, high or low blood pressure, or shortness of breath.  
See February 1987 retirement report of medical history.  His 
heart and vascular system were found normal upon clinical 
evaluation.  See February 1987 retirement report of medical 
examination.  

Post-service medical evidence indicates that the veteran was 
assessed with hyperlipidemia after he was initially advised 
of this problem in November 1985.  See November 1999 primary 
care follow-up visit note; April 2000 primary care outpatient 
treatment record; September 2003 nursing assessment urology 
note.  This evidence, however, is dated more than 10 years 
after his separation from service.  Post-service evidence 
also establishes that the veteran was diagnosed with coronary 
artery disease after suffering an acute inferior lateral 
myocardial infarction.  He underwent a coronary artery bypass 
graft times two in February 1998.  See January 1998 Memorial 
Hospital West Volusia emergency room report; February 1998 VA 
Form 10-1000 discharge summary.  

There is no medical evidence of record to indicate that the 
veteran was seen for chronic cardiovascular problems prior to 
suffering a myocardial infarction in 1998.  As coronary 
artery disease did not manifest to a compensable degree 
within one year of the veteran's separation from service, it 
is not presumed to have been incurred in service.  See 
38 C.F.R. §§ 3.307(a)(3); 3.309(a) (cardiovascular renal 
disease considered a chronic disease).  In fact, during an 
October 1998 VA compensation and pension (C&P) general 
medical examination, the veteran reported that he had not 
suffered any apparent problems with his heart until February 
1998.  Complete blood count, urine and chem-12 diagnostic and 
clinical tests were normal except for an elevated cholesterol 
level.  A chest x-ray revealed changes in the pleura 
commensurate with the surgical procedure to correct coronary 
artery disease.  The veteran was diagnosed with coronary 
artery bypass graft procedure with normal mets.  See October 
1998 C&P examination report.

The Board acknowledges the veteran's contention that the high 
cholesterol he suffered began the process of arterial 
blockage that eventually led to a heart attack and 
development of coronary artery disease.  There is no evidence 
of record, however, to establish that the veteran has the 
medical expertise to render competent this statement, and his 
opinion alone cannot meet the burden imposed by 38 C.F.R. § 
3.303.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Hicks v. West, 12 Vet. App. 86, 89 (1998) (lay 
diagnosis insufficient to establish the existence of 
cardiovascular disorder in service).  

Regardless of the diagnoses of hyperlipidemia in service, and 
the evidence that the veteran continued to suffer from 
elevated cholesterol levels after his separation from 
service, the record does not contain competent medical 
evidence to establish a link between high cholesterol noted 
in service and a current disability resulting from high 
cholesterol.  Moreover, a September 2005 VA medical opinion 
indicates that after extensive review of the veteran's claims 
file and VA Computerized Patient Record System (CPRS) medical 
records, there was no evidence that the veteran's coronary 
artery disease was incurred in or aggravated during his 
active military service.  As such, service connection for 
coronary artery disease, status post coronary bypass graft 
times two, is not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appeal originates from a November 1998 rating decision 
that denied service connection for coronary artery disease, 
status post coronary bypass graft times two.  The issue was 
remanded in February 2001, September 2003 and January 2005 to 
effect compliance with the duties to notify and assist; the 
Board determined that further evidentiary development was 
needed in the form of obtaining complete service medical 
records, additional treatment records, and a medical opinion.  

Pursuant to the remand, the veteran was advised of the 
necessary evidence to substantiate his claim; that the RO 
would assist him in obtaining additional information and 
evidence; of the responsibilities on both his part and VA's 
in developing the claim; and of the need to provide any 
evidence in his possession pertinent to the claim.  See 
September 2001, March 2004 and February 2005 RO letters.  As 
such, VA fulfilled its notification duties.  Quartuccio, 16 
Vet. App. at 187.  Although VA did not provide notice as to 
the appropriate disability rating or effective date of any 
grant of service connection, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision, as the service connection claim is being denied.  
See Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 
3, 2006) (Hartman, No. 02-1506).  

The veteran's representative contends that the issue should 
be remanded a fourth time as the veteran does not understand 
the VA letters notifying him of his rights.  The 
representative argues that a remand is necessary to inform 
the veteran, in detail, of his right to provide lay 
statements in support of his claim and his ability to request 
a formal hearing to officially record his testimony.  See 
March 2006 Written Brief Presentation.  The veteran was 
advised of his right to submit lay statements in support of 
his claim but did not do so.  See September 2001 and February 
2005 RO letters.  The veteran was informed of his right to a 
hearing after receiving notice that his claim had been 
denied.  See November 1998 RO letter with Form 4107 
attachment.  He indicated, however, that he did not want a 
hearing.  See January 2000 VA Form 9.  Therefore, the Board 
finds that the veteran has been adequately notified of these 
rights and that another remand is not warranted.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  A medical opinion and the 
veteran's VA and private medical records have been obtained.  
The RO also made substantial efforts to obtain the veteran's 
complete service medical records pursuant to the September 
2003 and January 2005 remand instructions.  The RO 
determined, however, that complete records were unavailable 
for review.  Documentation of the RO's efforts to obtain them 
was provided.  See February 2006 VA Memorandum.  The veteran 
subsequently indicated his doubt that the missing records 
would be useful to his claim.  See February 2006 letter.

For the reasons set forth above, the Board finds that no 
further notice or assistance is necessary, and deciding the 
appeal now is not prejudicial to the veteran.


ORDER

Service connection for coronary artery disease, status post 
coronary bypass graft times two, is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


